DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Amendment to application No. 16/319,886 filed on 12/01/2020.
3.	Claims 1-23 were previously cancelled.
Claim 35 have been amended.
Claims 24-41 now remain pending.
Claims 24, 25 and 42 are independent claims.
Specification Objection
4.	Prior objection is overcome.
Claim Rejections - 35 USC § 112
5.	Prior rejection is circumvented by claim amendments.
Allowable Subject Matter

6.	Claims 24-34, wherein the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, one of receiving a first request to create a Managed Object from a Network Manager, which triggers an instantiation of a  Virtual Network Function and has a  Virtual Network Function Descriptor identifier of the Virtual Network Function and a Deployment Type Identifier of the Virtual Network Function; wherein a notification of the results of the initialization is received which contains a change in a lifecycle of the Virtual Network Function, an instance ID of the Virtual Network Function, and one or more resources affected by the Virtual Network Function. 

Response to Arguments
8.	Applicant’s arguments with respect to claims 42-46 on pages 12-18 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection - see  3GPP TR 32.842 (Art of record) and Thakkar (Art of record) as applied below, as they further teach such use.
Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 42-46  are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 32.842 VI 3.1.0 (2015-12), (hereinafter 3GPP TR 32.842) published 2015-12 in view of Thakkar et al., US 2016/0105488 (hereinafter Thakkar). 
   In regards to claim 42
An apparatus configured to be employed within a NM (Network Manager), comprising: a memory; and one or more processors configured to: send a request to create a MO (Managed Object) to an EM (Element Manager), wherein  the request indicates triggering of an instantiation of a VNF (Virtual Network Function) (Fig. 7.3.2.2-1) and (5.2.2.4, 1. EM sends the VNF lifecycle management request to VNFM (e.g. scale VNF, as described in [2], clause 7.2.4). 2. VNFM receives this request then implements the corresponding operation to the VNF and completes configuration of VNF deployment specific parameters. 3. After the VNF deployment specific parameters are configured by VNFM, VNF is created, terminated or updated and the resource of the VNF is changed), (5.2.2.1 NFV configuration management Introduction, see NE can be configured into service or out of service and the NM can get the object creation/deletion and object attribute value change or state change notifications of NE. NFV configuration management includes the configuration of VNF application specific parameters (3GPP mobile service related) and the configuration of VNF deployment specific parameters (non-3GPP mobile service related) and (7.3.2.5 Termination of Network Service, see 2. EM deletes management object for the VNF, and sends ACK to NM) (emphasis added). 
3GPP TR 32.842 doesn’t explicitly teach:
the request comprises a VNFD (VNF Descriptor) ID (identifier) of the VNF and a DF (Deployment Flavor) ID of the VNF. 
However, Thakkar teaches such use: (p. 4, [0027], see as part of the deployment of application instance 206, virtualization manager 130 assigns an object identifier to each created, including an object identifier that refers to application instance 206 as a whole, but also individual object identifiers to each of VMs 208, 210, 212, and virtual network 214… In some implementations, identifiers assigned to virtual objects may have a format made of an object type and an auto-incremented numeral) (emphasis added). 
receive a notification of object creation from the EM, wherein the notification indicates a result of the request to create the MO.
However, Thakkar teaches such use: (p. 5, [0045], see at step 310, hybridity director 174 transmits a response to hybrid cloud manager 132 indicating the result of the deployment request).
3GPP TR 32.842 and Thakkar are analogous art because they are from the same field of endeavor, task management.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of 3GPP TR 32.842 and Thakkar before him or her, to modify the system of 3GPP TR 32.842 to include the teachings of Thakkar, as a system for clout object mapping, and accordingly it would enhance the system of 3GPP TR 32.842, which is focused on configuration management, because that would provide 3GPP TR 32.842 with the ability to utilize object instance identifiers as suggested by Thakkar (p. 4, [0027], p. 6, [0051]).    

   In regards to claim 43, 3GPP TR 32.842 teaches:
EM sends information about the VNF with reduced capacity to NM) (emphasis added).

   In regards to claim 44, 3GPP TR 32.842 teaches:
subscribe to the one or more additional notifications (p. 58, 2. VNFM notifies to the subscribed functional blocks (i.e., EM and NPVO in this procedure as shown in diagram Figure 7.3.2.2-1 when they are subscribed to the notifications) for lifecycle change notifications about the start of the scaling operation using the VNF Lifecycle Change Notification interface). 

In regards to claim 45, 3GPP TR 32.842 teaches:
receive a second notification from the EM (Fig. 7.3.2.2-1) and (5.2.2.4, 1. EM sends the VNF lifecycle management request to VNFM (e.g. scale VNF, as described in [2], clause 7.2.4). 2. VNFM receives this request then implements the corresponding operation to the VNF and completes configuration of VNF terminated or updated and the resource of the VNF is changed (emphasis added). 
the second notification indicates a deletion of the MO (sect. 5.5.18.4, item 3-6, see 3. VNFM starts the process to terminate a VNF component (see step 6, in clauses B.4.4.3, B.4.4.4 [2]). 4. Once the VNF component is gracefully tenninated, U1e VNFM requests VIM directly to delete of the VM(s) (sec step 7, in clauses B.4.4.3, B.4.4.4 [2]). 5. After VIM acknowledging the successful resources release, VNFM notifies EM that an existing VNF lrns been updated with requested capacity reduction (see steps 8, IO in clauses B.4.4.3, R.4.4.4 [2]). 6. EM and VNFM update U1e VNP managed device (see step 12 in clauses B.4.4.3 [2], B.4.4.4 [2]). 7. EM sends information about the VNF with reduced capacity to NM) (emphasis added). 

   In regards to claim 46, 3GPP TR 32.842 teaches:
send an additional request to the EM, wherein the additional request comprises an operation to delete the MO (sect. 5.5.18.4, item 3-6, see After NM, via EM, adjusts the configuration of the subject VNF and U1e nodes neighbour to U1c subject VNF if needed: - EM, or NM via EM requests capacity release for U1e VNF to U1e VNFM (see steps 2 to 5, in clause B.4.4.4 [2]) or NM via NFVO requests VNFM to initiate VNF contraction. 2. VNFM notifies to the subscribed functional blocks (e.g., EM, NFVO) for lifecycle change notifications about initiating U1e scaling procedure.  3. VNFM starts the process to terminate a VNF component (see step 6, in clauses B.4.4.3, B.4.4.4 [2]). 4. Once the VNF component is gracefully terminated, U1e VNFM requests VIM directly to delete of the VM(s) (sec step 7, in clauses B.4.4.3, B.4.4.4 [2]). 5. After VIM acknowledging the successful resources release, VNFM notifies EM that an existing VNF has been updated with requested capacity reduction (see steps 8, IO in clauses B.4.4.3, R.4.4.4 [2]). 6. EM and VNFM update U1e VNP managed device (see step 12 in clauses B.4.4.3 [2], B.4.4.4 [2]). 7. EM sends information about the VNF with reduced capacity to NM) (emphasis added). 
the operation to delete the MO comprises an attribute indicating a termination of the VNF (sect. 5.5.18.4, item 3-6, see 3. VNFM starts the process to terminate a VNF component (see step 6, in clauses B.4.4.3, B.4.4.4 [2]). 4. Once the VNF component is gracefully terminated, U1e VNFM requests VIM directly to delete of the VM(s) (sec step 7, in clauses B.4.4.3, B.4.4.4 [2]). 5. After VIM acknowledging the successful resources release, VNFM notifies EM that an existing VNF has been updated with requested capacity reduction (see steps 8, IO in clauses B.4.4.3, R.4.4.4 [2]). 6. EM and VNFM update U1e VNP managed device (see step 12 in clauses B.4.4.3 [2], B.4.4.4 [2]). 7. EM sends information about the VNF with reduced capacity to NM) (emphasis added).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications


Correspondence Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193